Case 2:15-cr-00704-SJO Document 412 Filed 04/01/19 Page 1 of 6 Page ID #:4344



1    MICHAEL S. EVANS (SBN 146748)
     350th South Grand Avenue
2    32 Floor
     Los Angeles, California 90071
3    (310) 545-8192 (Telephone)
     (213) 402-2023 (Facsimile)
4    criminaldf@aol.com (Email)
5    H. Dean Steward (SBN85317)
     107 Avenida Miramar, Ste. C
6    San Clemente, CA 92672
     (949) 481-4900 (Telephone)
7    (949) 496-6753 (Facsimile)
8    Attorneys for Defendant
     RAMI GHANEM
9

10                          UNITED STATES DISTRICT COURT
11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
12

13   UNITED STATES OF AMERICA,         )           15-CR-704-SJO
                                       )
14                 Plaintiff,          )           DEFENDANT’S OBJECTIONS TO
                                       )           THE PRESENTENCE
15         v.                          )           INVESTIGATION REPORT
                                       )
16   RAMI GHANEM,                      )
                                       )
17                 Defendant.          )
                                       )
18   _________________________________ )
19

20         Defendant Rami Ghanem, by and through his attorneys of record, hereby files

21   his Objections to the Presentence Investigation Report.
22
     DATED:     April 1, 2019                      s/Michael S. Evans
23                                                 MICHAEL S. EVANS
                                                   H. DEAN STEWARD
24                                                 Attorneys for Defendant
                                                   RAMI GHANEM
25

26

27

28

                                               1
Case 2:15-cr-00704-SJO Document 412 Filed 04/01/19 Page 2 of 6 Page ID #:4345


            OBJECTIONS TO PRESENTENCE INVESTIGATION REPORT
1
           Paragraphs 13-26: As to the charges in Counts One-Four of the Indictment
2

3    and Counts One and Two of the First Superseding Indictment, Ghanem provided a

4    factual basis for his guilty pleas to those counts which are part of the record in this
5
     case and should be included in the Conduct section of the Presentence Investigation
6

7    Report instead of the factual allegations set forth in these paragraphs.
8          As to the charge in Count Three of the First Superseding Indictment which
9
     became Count One of the Trial Indictment, Ghanem denies all allegations that he
10

11   conspired to knowingly produce, construct, acquire, transfer, receive, possess, import,
12   export, use, or possess and threaten to use surface to air missiles. By entering a plea
13
     of not guilty to this charge and exercising his right to a jury trial, Ghanem denied that
14

15   he committed this crime and now continues to object to the allegations as they relate
16
     to this count in the Presentence Investigation Report.
17
           Paragraphs 35-37: Ghanem objects to the grouping of the counts. Counts
18

19   One-Four of the Indictment and Counts One and Two of the First Superseding
20
     Indictment should be grouped together because these counts involve activity relating
21
     to the same crime-exporting or smuggling arms or defense articles. Count Three of
22

23   the First Superseding Indictment or Count One of the Trial Indictment is a separate
24
     and district crime from the other counts involving allegations of conspiring to use or
25
     transfer surface-to-air missiles and should not be grouped with the other six counts.
26

27   ///
28

                                                 2
Case 2:15-cr-00704-SJO Document 412 Filed 04/01/19 Page 3 of 6 Page ID #:4346



1
           Count Three of the First Superseding Indictment or Count One of the Trial
2

3    Indictment does not involve the same victim, same act or transaction, or the same

4    common objective or scheme as are at issue in Counts One-Four of the Indictment
5
     and Counts One and Two of the First Superseding Indictment. In addition, none of
6

7    the counts set forth above embodies conduct that is treated as a specific offense
8    characteristic in or adjustment to, any of the Guidelines applicable to any of the other
9
     counts. See, USSG 3D1.2 (a)-(d).
10

11         Paragraphs 38-59: Ghanem objects to the offense level calculations set forth
12   in these paragraphs. The proper Guideline calculation for this case is as follows:
13
           The applicable Guideline for a violation of 18 U.S.C. § 2332g, Count Three of
14

15   the First Superseding Indictment or Count One of the Trial Indictment, is USSG §
16
     2K2.1. Pursuant to § 2K2.1(a)(5), the base offense level is 18 because the
17
     surface-to-air missiles at issue in this case involve a firearm listed in 26 U.S.C. §
18

19   5845(a). Pursuant to § 2K2.1(b)(3)(A), a 15 level increase is appropriate under this
20
     Guideline because the destructive devices involved were missiles or a device for use
21
     in launching portable missiles.   The total adjusted offense level for this count is 33.
22

23         A 10 level increase should not be applied pursuant to § 2K2.1(b)(1)(E) because
24
     this offense involved only two surface-to-air missiles that were present at an airbase
25
     in Misrata, Libya. Ghanem did not enter into any agreement to sell 400
26

27   surface-to-air missiles, nor did he have 400 surface-to-air missiles available to him to
28

                                                 3
Case 2:15-cr-00704-SJO Document 412 Filed 04/01/19 Page 4 of 6 Page ID #:4347

     sell to any
1

2

3    person or country. The only surface-to-air missiles available to Ghanem were the

4    two missiles that were already present in Libya at an airbase.
5
           A 4 level increase also should not be applied pursuant to § 2K2.1(b)(5) because
6

7    Ghanem did not transfer any firearms to another person.
8          In addition, a 2 level increase should not be applied pursuant to § 2S1.1
9
     because the commission of this offense did not involve any allegations of money
10

11   laundering.
12         The applicable Guideline for Counts One and Two of the Indictment and
13
     Counts One and Two of the First Superseding Indictment is § 2M5.2. The
14

15   applicable Guideline for Counts Three and Four of the Indictment is § 2S1.1.
16
     Pursuant to § 2S1.1(a)(1), the offense level for this group of offenses is derived from
17
     the underlying offenses related to the laundered funds.
18

19         Pursuant to § 2M5.2(a)(1), the base offense level for the crimes of exportation
20
     of arms without a license or smuggling of arms, the two underlying offenses related
21
     to the money laundering activities, is 26. Pursuant to 2S1.1, a 2 level increase in the
22

23   offense level is appropriate because Ghanem also was convicted of laundering money
24
     as part of the crime of exporting arms without a license and smuggling arms.
25
     Pursuant to § 3E1.1(a), Ghanem is entitled to a 2 level reduction because he accepted
26

27   responsibility before trial for his involvement in these crimes. This adjusted offense
28

                                                4
Case 2:15-cr-00704-SJO Document 412 Filed 04/01/19 Page 5 of 6 Page ID #:4348

     level for these crimes grouped together is 26.
1

2

3            The combined offense level for these two groups is determined by first taking

4    the offense level applicable to the group with the highest offense level. In this case,
5
     Count Three of the First Superseding Indictment or Count One of the Trial has the
6

7    highest offense level of the two groups at 33. The total offense level should not be
8    increased by any additional levels because the offense level for Counts One-Four of
9
     the Indictment and Counts One and Two of the First Superseding Indictment is 7
10

11   levels less serious than the offense level for Count Three of the Superseding
12   Indictment or Count One of the Trial Indictment, thereby not requiring any increase
13
     in the total offense level for these additional counts.    See, USSG § 3D1.4.
14

15           The total offense level for crimes at issue in this case is 33.
16
             Paragraphs 60-61: Ghanem objects to the allegations set forth in these two
17
     paragraphs. Evidence of these allegations were not presented at trial. Ghanem has
18

19   not been given an opportunity to confront and/or present evidence to defend against
20
     these allegations. Furthermore, these allegations are not relevant to the Guideline
21
     calculations and corresponding recommended sentencing range applicable to this
22

23   case.
24
             Paragraph 99: The District Court has determined that Ghanem is indigent,
25
     and thus does not have the ability to make an immediate payment of $300,000.00
26

27   within 90 days of sentencing.
28

                                                   5
Case 2:15-cr-00704-SJO Document 412 Filed 04/01/19 Page 6 of 6 Page ID #:4349

     ///
1

2

3          Paragraph 107: With a total offense level of 33 and a criminal history

4    category of I, the recommended sentencing guideline range is 135-168 months, not
5
     life as set forth in the Presentence Investigation Report.
6

7    Dated: April 1, 2019                            Respectfully Submitted,
8

9
                                                     s/Michael S. Evans
10                                                   MICHAEL S. EVANS
11                                                   H. DEAN STEWARD
                                                     Attorneys for Defendant
12                                                   RAMI GHANEM
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 6
